DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 11/02/2021, have been received and made of record. In response to the most recent Office Action, dated 08/04/2021, claim 1 has been amended and claim 26 has been added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey G. Killian on Wednesday November 24, 2021.
The application has been amended as follows: 
Claim 1 will be amended to include limitations from claim 26. Please replace Claim 1 with the following:
“A current source comprising: a first nonvolatile storage element having a control gate region, a source region, and a floating gate region and operating as a field effect transistor, wherein in a temperature range of -40°C to 125°C and when 0 V is applied between the control gate region and the source region, an amount of charge injected into the floating gate region is such that a wherein a variation in a threshold voltage associated with the first nonvolatile storage element is compensated by injecting charge into the floating gate region in the amount at which the temperature coefficient of the current between the current source and the load is over -0.2%/°C and less than +0.2%/°C.”
Please replace claim 8 with the following:
“The current source according to Claim 1, wherein the first nonvolatile storage element has the floating gate region consistently connecting to a charge injection unit.”
Please replace claim 18 with the following:
“The current source according to Claim 4, wherein the first nonvolatile storage element has the floating gate region consistently connecting to a charge injection unit.”
Please replace claim 20 with the following: 
“The current source according to Claim 5, wherein the first nonvolatile storage element has the floating gate region consistently connecting to a charge injection unit.”
Please replace claim 21 with the following: 
“The current source according to Claim 1, wherein the first nonvolatile storage element has the floating gate region connecting to a charge injection unit, and the charge injection unit comprises a second nonvolatile storage element having a second floating gate region connected to the floating gate region
Please replace claim 24 with the following: 
“The current source according to Claim 1, wherein the first nonvolatile storage element has the floating gate region connecting to a charge injection unit disposed not on a route of the current.”
Please Cancel Claim 26.
Allowable Subject Matter
Claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a variation in a threshold voltage associated with the first nonvolatile storage element is compensated by injecting charge into the floating gate region in the amount at which the temperature coefficient of the current between the current source and the load is over -0.2%/°C and less than +0.2%/°C. Claims 4-8 and 17-24 are dependent upon claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong (US 2003/0206440) teaches a bidirectional floating gate nonvolatile memory. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839